OPINION
PER CURIAM.
Petitioner was denied admission to the bar of Alaska on reciprocity by the Board of Governors of the Alaska Bar Association on the ground that he had not passed a bar examination of another state as required by AS 08.08.130 or AS 08.08.140.
Petitioner graduated from the School of Law, Montana State University in 1952 and was admitted to the bar of that state by virtue of a Montana statute which provided that a graduate of Montana State University School of Law should be entitled to be licensed to practice law in Montana unless the chief justice or the supreme court ordered an examination of the type required to be taken by non-graduates.1
Since the pertinent facts of this case are identical with those in Application of Steelman,2 decided by this court on January 3, 1969, we shall make the same disposition that we did in Steelman.
The order of the Board of Governors is affirmed.

. Revised Codes of Montana § 93-2002.


. Alaska, 448 P.2d 817.